Citation Nr: 0112481	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 10 percent rating for 
degenerative disc disease at L5-S1.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from May 1997 to 
December 1997. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted the veteran service connection for 
degenerative disc disease at L5-S1 and assigned a 10 percent 
rating.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran claims that the initial 10 percent rating 
assigned for his degenerative disc disease at L5-S1 does not 
adequately reflect the severity of his condition.  At the 
veteran's April 1998 VA examination, he had forward flexion 
of 85 degrees, extension of 15 degrees, right and left 
lateral flexion of 40 degrees, and right and left axial 
rotation of 60 degrees, all without visible discomfort.  

Since evaluation of the veteran's low back involves 
consideration of range of motion, the holding of the United 
States Court of Veterans Appeals (Court) in DeLuca v. Brown, 
8 Vet.App. 202 (1995) must be followed.  In that decision, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 (2000) regarding functional loss 
due to pain or 38 C.F.R. § 4.45 (2000) regarding functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint.  It was also held that the provisions 
of 38 C.F.R. § 4.14 (2000) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.

While the examiner at the April 1998 VA examination commented 
that the veteran did not have any visible discomfort on range 
of motion movements, not all of the requirements set forth in 
DeLuca were met.  The veteran's claim should be remanded 
again for another VA examination so that these requirements 
can be discussed.  In particular, the examiner should comment 
on whether the veteran's low back exhibits symptoms of pain 
on use, weakened movement, excess fatigability, or 
incoordination and whether these symptoms would be likely to 
cause additional range of motion loss.  The examiner should 
also comment on whether pain significantly limits functional 
ability during flare-ups or when the lumbar spine is used 
repeatedly over a period of time.  Also, regarding range of 
motion loss, the examiner must specifically comment on what 
the standards are for normal ranges of motion, and provide 
findings regarding how the examination findings relate to 
that standard in terms of whether any limitation of motion is 
severe, moderate, or slight.

The VA Office of General Counsel issued an opinion wherein it 
was determined that Diagnostic Code 5293 for intervertebral 
disc syndrome involved loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve might cause limitation of motion of the 
spine.  It was concluded that pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. § § 4.40 and 4.45 must be 
considered when a disability is considered under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 12, 1997).  

Since the veteran is service-connected for intervertebral 
disc syndrome, 38 C.F.R. § § 4.40 and 4.45 must be considered 
in rating the veteran's claim under Diagnostic Code 5293.  
Therefore, the veteran should be afforded another VA 
examination so that specific determinations can be made about 
the pain on motion. 

Additionally, the Court has indicated that questions as to 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent medical treatment for 
his low back (both private and VA), and 
the RO should request copies of all 
records associated with such treatment.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the nature and severity of 
the veteran's low back.  It is imperative 
that the veteran's claims folder be made 
available to the examiner for review in 
conjunction with the examination.  Such 
tests as the examining physician deems 
appropriate should be performed to 
include any neurological testing if 
warranted by the examination.  These 
tests should include a complete test of 
the range of motion of the veteran's 
lumbar spine.  In describing the range of 
motion of the spine, the examiner should 
answer the following questions: 

a.  What are the standards for 
normal ranges of motion?

b.  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

c.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable?  

The examination report should also 
include responses regarding 
intervertebral disc syndrome and 
lumbosacral strain.  The examiner should 
be asked to answer the following 
questions:

d.  Does the veteran have symptoms 
compatible with sciatic neuropathy 
with characteristic pain, and if so, 
are such symptoms persistent?  

e.  Does the veteran have 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc?

f.  What degree of relief does the 
veteran have from his intervertebral 
disc syndrome?

g.  What is the frequency of the 
veteran's attacks from his 
intervertebral disc syndrome?

h.  Does the veteran have 
lumbosacral strain, and if so, what 
symptoms does the veteran have 
regarding lumbosacral strain?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

i.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on movement attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

j.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim challenging the 
propriety of the initial 10 percent 
rating for degenerative disc disease at 
L5-S1 with particular consideration of 
38 C.F.R. § 4.40, 4.45, as set forth in 
DeLuca, supra, as well as the VA General 
Counsel opinion VAOPGCPREC 36-97 
(December 12, 1997).  In the event that 
the claim on appeal is not resolved to 
the satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




